Dissenting Opinion by
President Judge Bowman:
I dissent from that portion of the majority opinion which concludes that section 9 of the Act read together with section 5(e) affords the Commission authority in this case to award to complainant loss of earnings to be *56paid by respondent, which was not her employer. The majority structures this conclusion on the theory that an award of lost earnings “amounted to an award of back pay.” I cannot agree. An award of back pay necessarily entails an employer-employee relationship, which does not exist here. An award of lost earnings — measured by loss of pay — is a recognized compensable damage. This Court has repeatedly held that the Commission lacks authority in law to award compensatory damages incident to adjudications finding a respondent to have acted in violation of the Act. Zamantakis v. Pennsylvania Human Relations Commission, 10 Pa. Commonwealth Ct. 107, 308 A.2d 612 (1973).